DETAILED ACTION                                                                                                                                                                                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: references to the claims in the specification, see the second paragraph on page 3 of the specification which refers to claims 1 and 12, is improper.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. The applicant has presented arguments that the Rajagopalan EP 2 999 667 A1 does not disclose the disclose heat sink with a hole that UV radiation travels through since the light is not behind the heat sink.  However, the light is inside the heat sink and the light travels through a hole in the heat sink (the cap) and therefore meets the limitation.  The cap has a top that is disk like in shape. Therefore the arguments are unpersuasive and repeated below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 includes the expression “disk-like”. This expression is potentially problematic because it is unclear as to what is encompassed by the expression.  It is unclear if the shape is a disk or another same. Therefore the scope of the claim is unclear and the claim is indefinite.
Since claims 2-19 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons.  
Claim 8 discloses the limitation “bayonet type connection”. The phrase is unclear in scope since it is not clear if the connection is a bayonet or a differing connection. Therefore the claim is indefinite. 
Claim 8 identifies a nut, bolt, or clamp as the fixation means of claim 1 (taking into account that claim 1 is being interpreted under 112(f) as stated in the previous office action 6/09/2021). Claim 8 then goes on to identify the type of connection (threaded, etc.). This does not further limit the claim since it is being examined under 112 F.  Also it is unclear how Nuts and bolts would necessarily have a bayonet-type or snap connection as is currently permitted by the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8-11, 13-16, and 18- 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bole EP 2 999 667 A1.
With respect to claims 1, 2, 13-16, and 18-19, the Bole reference discloses (figures 1-5; paragraphs [0013] - [0026]) an irradiation device (cap 2) designed to be mounted to an irradiation reactor (bottle 1), comprising:
an UV-LED irradiation source (7a, paragraph [0015]), mounted on a heat conductive substrate (printed circuit board 7, paragraphs [0016]-[0017]), ; a disk-like heat sink (cap body 3) configured to removably (figure 3, paragraph [0019]) receive the conductive substrate such that heat transfer from the substrate to the heat sink is possible at a contact surface (figures 2 and 3, paragraph [0017]) and such that the irradiation from the irradiation source can pass through an opening of the heat sink into an interior volume of the irradiation reactor when the irradiation device is mounted to the irradiation reactor (figure 2), wherein the opening of the heat sink is closed by a quartz window (UV-transparent window 6, paragraphs [0019]-[0020]); fixation means (8, 8a) releasably biasing the substrate against the contact surface of the heat sink (paragraph [0019]); and a fluid channel extending along and/or through the heat sink, wherein the fluid channel is arranged to communicate with a fluid inlet or outlet port of the irradiation reactor and with one or more outlet openings for discharging the fluid into the interior volume of the irradiation reactor or with one or more inlet openings for feeding the fluid from the interior volume of the irradiation reactor into the fluid channel (figure 5, paragraph [0026]). The Rajagopalan reference does disclose in paragraphs 0013-0015 a press fit connections with protrusions such as 5a capable of cutting into the material of the reactor body to facilitate the removing and installing of the body. The Rajagopalan reference discloses the interior volume of the irradiation reactor into the fluid channel (figure 5, paragraph [0026]). Paragraph 0013-0015 discloses the use of material made of PTFE, or aluminum disclosed in paragraphs such as 0024 to increase UV reflections and treatment delivered.
With respect to claim 2, the Bole reference discloses the heat sink is combined with a radiation reflector such that the fluid channel is formed at an interface between the reflector and the heat sink (paragraph [0024], figure 4, it is clear that the embodiment of figure 4 is combinable with the embodiment of figure 5 in view of the claims 8-10). 
With respect to claim 5, the Bole reference discloses the irradiation device has an electrical interface for releasably electrically communicating terminals connected with the irradiation source on the substrate with corresponding terminals on the irradiation device. This feature is implicitly disclosed, as the device is operated with batteries (see paragraph [0018]), therefore electrical terminals have to be present. Furthermore a battery can be taken out of the system ("single-use batteries"), therefore there has to be an electrical interface for releasably communicating the terminals. 

With respect to claim 8, the Bole reference discloses the fixation means comprises a nut, a bolt or a clamp releasably engaged with the irradiation device, preferably with the heat sink thereof, by a threaded connection (figure 3, paragraph [0019]). 
With respect to claim 9, the Bole reference discloses the heat sink is made of stainless steel (paragraph [0024]). The subject-matter of claim 9 is therefore not new (Article 33(2) PCT).
With respect to claim 10, the Bole reference discloses the substrate is made of a heat conducting metal (paragraph [0016]). 
With respect to claim 11, the Bole reference discloses the irradiation device comprises a further heat sink in the form of ribs (5a), exposed to the outside and attached to the irradiation device so as to allow a heat transfer from the substrate to the further heat sink (paragraph [0017]). 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan as applied above, further in view of Blood U.S. Publication 2017/0057841 A1.
With respect to claims 3-4, the Rajagopalan reference does not disclose the fluid channel surrounds the opening of the heat sink and a central opening of the reflector through which radiation from the irradiation source can pass into the interior volume of the irradiation reactor.
However the Blood U.S. Publication 2017/0057841 A1 reference does disclose in figures such as 8 and 9 wherein the fluid channel surrounds the opening of the top which when modified would be the heat sink and has a central opening of the reflector through which radiation from the irradiation source can pass into the interior volume of the irradiation reactor. The outlet or inlet openings (9) are arranged about a periphery of the reflector (10) and communicate with the fluid channel (8). The reflector reflects radiation back into the container to increase the treatment received.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Rajagopalan fit the heat sink into the fluid channel, since the blood reference discloses it to be an obvious matter of design choice and would result in the expected result of providing increased treatment.
Allowable Subject Matter
Claims 6-7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: the prior art does not suggest nor fairly disclose the additional limitations of the listed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CAMERON J ALLEN/Examiner, Art Unit 1774